SHEPHERD, J.
Petitioners, R.H. and C.H., temporary custodians of the child, N.N.; representatives of the Guardian Ad Litem Program; and the Florida Department of Children and Family Services, filed an emergency petition for a writ of prohibition. This *200court issued an order staying any further proceedings in the lower court and for response from any party opposing the relief requested.
Upon careful consideration of the response from D.H. and R.N., we grant the petition for writ of prohibition but withhold issuing the formal writ, being certain that the trial court judge will recuse himself without the necessity of formal issuance of the writ. See Ribera v.C.S., 908 So.2d 1148, 30 Fla. L. Weekly D1945 (Fla. 3d DCA Aug.17, 2005).
Writ granted.